Citation Nr: 1101350	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Prior to August 27, 2009, entitlement to an initial rating in 
excess of 10 percent for hypertrophic degenerative joint disease 
of the left carpal tunnel bones and wrist joint.

2.  From August 27, 2009, entitlement to a disability rating in 
excess of 30 percent for hypertrophic degenerative joint disease 
of the left carpal tunnel bones and wrist joint.

3.  Entitlement to a separate evaluation for neurological 
symptoms associated with hypertrophic degenerative joint disease 
of the left carpal tunnel bones and wrist joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The appellant served on active duty from March 1986 to March 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which assigned a 10 percent rating for the degenerative joint 
disease of the left carpal bones and wrist joint, effective 
December 20, 2002.  In a November 2006 Notice of Disagreement 
(NOD), the appellant stated that he disagreed with both the 
rating and effective date assigned for his left wrist disorder in 
the September 2006 rating decision.  In December 2007, the RO 
issued a Statement of the Case (SOC), denying the respective 
claims for an increased initial rating and an earlier effective 
date.  In December 2007, the appellant filed a substantive appeal 
to the Board, specifically appealing only his claim for an 
increased initial rating for the left wrist disorder.  As the 
appellant's claim for an earlier effective date for a left wrist 
disorder was not addressed and therefore not appealed to the 
Board in a timely fashion, this issue is not in appellate status 
and is not before the Board.  38 U.S.C.A. § 7105.

In June 2010, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge (VLJ) at a Travel Board 
hearing.  A copy of the transcript has been associated with the 
claims file.

During the June 2010 Board hearing, the appellant testified that 
he currently was unemployed due to service-connected disorders.  
In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
request for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to a TDIU is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  A review of the record here 
indicates that, in March 2010, the appellant filed a separate 
claim for entitlement to TDIU with the RO.  As the evidence 
indicates that the RO currently is developing this claim, the 
Board refers the matter of entitlement to TDIU to the RO for 
further development and consideration in the first instance.

In August 2010, the Board remanded this case for additional 
development.  The development is complete on the claims for 
increase and have been returned to the Board for disposition.  
The TDIU claim remains with the RO at this time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a separate evaluation for 
neurological symptoms associated with hypertrophic degenerative 
joint disease of the left carpal tunnel bones and wrist joint is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to August 27, 2009, the appellant's left wrist 
disability was manifested by pain and limitation of motion; 
dorsiflexion was greater than 15 degrees and there was no 
evidence of ankylosis.


2.  From August 27, 2009, the appellant's left wrist disability 
was manifested by pain and limitation of motion; dorsiflexion was 
greater than 15 degrees and there was no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Prior to August 27, 2009, the criteria for a disability 
rating in excess of 10 percent for hypertrophic degenerative 
joint disease of the left carpal tunnel bones and wrist joint 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 
4.7, 4.71a, Diagnostic Code 5215 (2010).

2.  From August 27, 2009, the criteria for a disability rating in 
excess of 30 percent for hypertrophic degenerative joint disease 
of the left carpal tunnel bones and wrist joint are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.7, 4.71a, 
Diagnostic Code 5214 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The claims for increase here arise from an initial grant of 
service connection.  The record shows that the appellant filed a 
claim for service-connected for left wrist disability in November 
2002.  VA sent a letter dated December 2002 to the appellant that 
notified him of VA duty to assist him in obtaining evidence and 
advising him of the types of evidence sought to establish 
entitlement to the benefit sought.  In August 2003, prior to the 
initial grant of service connection for left wrist disability, VA 
sent to the appellant a VCAA letter.  This letter essentially 
complied with statutory notice requirements as outlined above.  
VA notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until November 2006, after the initial 
rating decision.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's timing error is harmless and 
without prejudice to the appellant.  This is because, 
notwithstanding the error, his claim was readjudicated in 
December 2007, October 2009, and October 2010.  VA issued an SOC 
and Supplemental SOCs dated the same notifying him of the actions 
taken and evidence obtained or received.  As such, the appellant 
was afforded due process of law.  More importantly, the appellant 
has not been deprived of information needed to substantiate his 
claim and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  The Board observes that VA 
supplemented the prior notice letters with a letter dated May 
2008, wherein VA notified the appellant again of the disability 
rating and effective date elements of his claim.  The Board notes 
that the appellant has been represented throughout his appeal by 
an accredited veterans service organization.  Neither the 
appellant nor his representative has asserted any prejudice in 
VA's timing error.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder.  
The Board indicated that it sought information on any private 
treatment received by the appellant in the August 2010 remand.  
VA requested from the appellant in a letter dated September 2010 
information on non-VA treatment received.  No response was 
received to this request.  VA's duty to assist in the development 
of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  VA cannot assist when basic information solely 
in the possession of the appellant is not shared with VA.  
Accordingly, the Board finds that VA satisfied its duty to assist 
with regard to securing all pertinent records.

VA afforded the appellant an opportunity to appear for a hearing.  
In June 2010, the appellant testified before the undersigned VLJ.  
A copy of the transcript is associated with the claims folder.  
The record reflects that the VLJ advised the appellant during the 
hearing of the evidence sought in support of his claim.  A 
potential evidentiary defect was identified and the VLJ held the 
record open an additional 60 days pending receipt of evidence 
discussed at the hearing.  The actions of the VLJ supplement VCAA 
and comply with 38 C.F.R. § 3.103.  Additionally, pertinent 
evidence was received during that 60-day window where the record 
was left open by the VLJ.

Furthermore, consistent with VA's duty to assist, VA afforded the 
appellant examinations in September 2003 and August 2009.  The 
Board notes that the VA examinations are adequate as they 
reflects a pertinent medical history, review of the documented 
medical history, clinical findings, and a diagnosis.  The 
adequacy of this examination has not been challenged by either 
the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Claims for Increase

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.

The appellant's left wrist disorder has been rated at 10 percent 
disability level prior to August 27, 2009, and at the 30 percent 
disability level since August 27, 2009, under Diagnostic Codes 
5010-5215 and 5010-5214, respectively.  The Board notes that the 
appellant was rated by analogy to limitation of motion.  
Arthritis established by X-ray findings is rated on limitation of 
motion and is contemplated in the rating assigned herein.  38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5003.

Limitation of motion of the wrist is addressed under Diagnostic 
Code 5215.  A 10 percent rating represents the maximum available 
benefit under that Code.  Thus, the appellant is in receipt of 
the maximum evaluation assignable for limitation of motion, major 
or minor.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

To warrant a higher rating, the evidence must demonstrate 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under 
Diagnostic Code 5214, a 20 percent disability evaluation is 
warranted when there is favorable ankylosis in 20 to 30 degrees 
dorsiflexion in the minor wrist.  A 30 percent disability 
evaluation is contemplated for ankylosis of the minor wrist in 
any other position, except favorable.  A 40 percent rating is 
assigned for ankylosis of the minor wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar or 
radial deviation.  Id.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees. Normal ulnar 
deviation of the wrist is from 0 to 45 degrees, and normal radial 
deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I.

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background

VA treatment note dated November 2002 reflects complaints of 
paresthesia of the wrists.  A May 2003 note shows complaint of 
left wrist pain with swelling.

Report of VA examination dated August 2003 reflects complaints of 
wrist pain, bilaterally, with functional limitation relating to 
difficulty with fatigue, weakness, and lack of endurance wit 
repetitive use.  The appellant described no flare-ups, but 
difficulty with prolonged grasping, carrying, pushing, or 
pulling.  Aggravating factors were repetitive activities.  Range 
of motion testing shows 27 degrees of dorsiflexion, 30 degrees of 
volar flexion, 18 degrees of ulnar deviation, and 12 degrees of 
radial deviation.  The diagnosis was degenerative joint disease 
of the left wrist, moderately severe, with limitation of motion.

Report of VA examination dated September 2006 reflects complaints 
of chronic left wrist pain.  The appellant reported working for 
the railroad and having difficulty with performing work tasks, 
such as, climbing and operating machinery.  Clinical findings 
show an arthritic and large appearing left wrist.  Range of 
motion testing revealed 45 degrees of palmar flexion and 
dorsiflexion.  The examiner noted pain and indicated that motion 
was locked at 45 degrees, with no motion beyond that point with 
palmar flexion or dorsiflexion.  Radial deviation was 20 degrees.  
Ulnar deviation was 45 degrees.  Repeat flexion and extension of 
the wrist produced no indication of pain, weakness, or fatigue.  
However, the examiner noted that the appellant did not loosen up 
in repetitive range of motion, but became "a little bit 
stiffer."  Grip strength was normal without any indication 
particular weakness.  There was weakness of palmar flexion and 
dorsiflexion against force.  X-ray showed mild hypotrophic 
degenerative joint disease of the left carpal bones and wrist 
joint.  The assessment was arthritic changes to the carpal bones 
of the wrist.

Report of VA examination dated August 27, 2009, reflects the 
presence of palpable osteophytes over the dorsal midcarpal rows.  
There was tenderness to palpation over the dorsal wrist primarily 
in the radioulnar and radiocarpal row.  The appellant had pain 
with any active or passive motion of the wrists in any direction.  
Clinical findings were negative for effusion, soft tissue 
swelling, Tinel's sign, and signs of obvious extrinsic muscle 
atrophy.  Grip strength was good to fair.  Range of motion 
testing showed 20 degrees of dorsiflexion, 15 degrees palmar 
flexion, 10 degrees radial deviation, and 20 degrees ulnar 
deviation, active and passive.  There was pain at the endpoint 
and some increase pain with dorsiflexion and palmar flexion, but 
no weakness or incoordination with repetitive motion.  Pronation 
and supination were from 0 to 85 degrees, active and passive.  
There was no pain, fatigue, or incoordination with repetitive 
motion.  There was slight decrease sensation in the thumb, index, 
and middle fingers consistent with carpal tunnel syndrome.  X-ray 
showed slight positive ulnar variance, mild to moderate joint 
space narrowing, and degenerative spurring at the radial-carpal 
joints.  The diagnosis was post traumatic arthritis.

VA treatment records dated February 2001 to August 2010 reflect 
bilateral wrist complaints of pain.  In May 2003, the pain 
described as dull, possibly aggravated by weather.  It was noted 
that the appellant was able to continue the activities of daily 
living except for mild pain with grip and mild paresthesias.  VA 
treatment notes reflect worsening pain per the appellant.  A 
January 2008 treatment note reflects use of bilateral wrist 
braces and bilateral wrist pain.  EMG of February 2008 reflects 
findings for moderate bilateral median focal neuropathy of the 
wrists.  A May 2010 treatment note shows left wrist extension 
(dorsiflexion) of 30 degrees and (palmar) flexion of 45 degrees 
with full pronation and supination.  The appellant underwent left 
wrist carpal tunnel release in July 2010.

Report of VA examination dated September 2010 reflects complaints 
of progressively worsening wrist symptoms, to include pain, 
restricted range of motion, swelling, and tenderness.  Clinical 
findings showed tenderness.  Range of motion testing revealed 25 
degrees of dorsiflexion, 20 degrees of palmar flexion, 10 degrees 
of radial deviation, and 20 degrees of ulnar deviation.  The 
examiner noted that there was positive evidence of painful 
motion.  There was no ankylosis.  There was full pronation and 
supination of the wrists.  X-ray showed degenerative changes.  
The diagnosis was degenerative joint disease of the left wrist 
and left carpal bones.  The examiner noted symptoms of pain, and 
problems with lifting and carrying.

Analysis

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against the assignment 
of an initial rating in excess of 10 percent prior to August 27, 
2009, and the assignment of a rating in excess of 30 percent from 
to August 27, 2009, for left wrist disability.  Furthermore, 
because the musculoskeletal disability has remained essentially 
the same during the periods at issue here, the Board finds that 
further staging of the rating is not warranted.  See Fenderson, 
supra.

The evidence of record shows that, prior to August 27, 2009, the 
appellant had dorsiflexion greater than 15 degrees.  Dorsiflexion 
was 27 degrees in August 2003 and 45 degrees in September 2006.  
Prior to August 27, 2009, there was no evidence of ankylosis or 
findings for favorable ankylosis in dorsiflexion between 20 and 
30 degrees.  The schedule provides a minimum 10 percent 
evaluation for arthritis with limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5215.

Furthermore, the Board has considered whether the evidence more 
nearly approximates that for the assignment of a higher 
disability rating.  The Board finds that it does not because the 
appellant had considerable retained range of motion and there 
were no medical findings for ankylosis (frozen joint).  In August 
2003, the appellant had 27 degrees of dorsiflexion, 30 degrees of 
palmar flexion, 18 degrees of ulnar deviation, and 12 degrees of 
radial deviation.  The evidence of record consistently shows full 
pronation and supination of the left wrist.  While limitation of 
motion is shown in four planes of motion, it is not so severely 
limited to more closely resemble ankylosis, favorable or 
unfavorable.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214, 
5215.

Therefore, prior to August 27, 2009, the assignment of an initial 
rating greater than the currently assigned 10 percent is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.

For the period from August 27, 2009, the evidence of record shows 
that the appellant's left wrist disorder was manifested by pain 
and limitation of motion, but not ankylosis, favorable or 
unfavorable.  On VA examination in August 2009, the range of 
motion was 20 degrees on dorsiflexion, 15 degrees on palmar 
flexion, 10 degrees on radial deviation, and 20 degrees on ulnar 
deviation.  Pronation and supination were from 0 to 85 degrees.  
Ankylosis, favorable or unfavorable was not shown.  Similarly, VA 
treatment records are silent for ankylosis of the left wrist.  A 
May 2010 treatment note shows 30 degrees of dorsiflexion and 45 
degrees of palmar flexion.  Pronation and supination were 
described as full.  Following carpal tunnel release on the left, 
report of VA examination dated September 2010 showed 25 degrees 
of dorsiflexion, 20 degrees of palmar flexion, 10 degrees of 
radial deviation, and 20 degrees of ulnar deviation.  There was 
full pronation and supination.  The examiner specifically stated 
that there was no ankylosis.  Therefore, in the absence of 
findings for unfavorable ankylosis or more closely resembling 
unfavorable ankylosis in any degree of palmar flexion, or with 
ulnar or radial deviation, the assignment of a higher rating is 
not warranted for this period commencing August 27, 2009.  38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 50010-5214.

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
accepts that the appellant has functional impairment due to pain, 
and pain on motion.  He reports stiffness and weakness, and there 
are indications of some decreased grip strength and activity 
restrictions.  The Board deems the appellant's own reports of 
symptomatology as credible and highly probative of functional 
impairment.  However, neither the lay nor medical evidence 
reflects the functional equivalent of symptoms required for a 
higher evaluation.  The evidence indicates that the appellant 
retains good function of the left wrist.  For the period prior to 
August 27, 2009, it is also important to note that 10 percent is 
the maximum evaluation for limitation of motion regardless of the 
degree of functional impairment.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).

The Board acknowledges that a lay person is competent to describe 
what comes to him or her through the senses.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  In this regard, the appellant can assert 
that the symptoms associated with his left wrist disability are 
more severe than rated.  The Federal Circuit has held that lay 
assertion is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
However, the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

To the extent that the appellant asserts that his service-
connected left wrist disorder meet the criteria for a higher 
evaluation prior to August 27, 2009, or from August 27, 2009, the 
Board finds that such assertions are not credible in view of the 
medical evidence showing no ankylosis and significant retained 
range of motion.  

The Board has specifically considered the appellant's pleadings, 
which included reports of pain, swelling, and difficulty with 
tasks, such as, climbing and operating machinery, and difficulty 
with lifting and carrying.  However, such functional impairment 
is included in the assigned evaluations.  The appellant is at the 
maximum evaluation for limitation of motion prior to August 27, 
2009, and such evaluation contemplates all functional impairment.  
See Johnston; DeLuca, supra.  For the period from August 27, 
2009, the functional equivalent of symptoms for a higher 
evaluation is not met, and the 30 percent evaluation assigned 
contemplates all functional impairment.

The Board finds that the VA examiners' findings are more 
probative in this matter as they provide a specificity that is 
not presented by the appellant's general remarks concerning the 
severity of his disability and his belief that higher evaluations 
are warranted.  Accordingly, the Board is of the opinion that the 
assignment of a higher disability evaluation is not warranted for 
either period here, and that additional staging of the evaluation 
is not warranted in view of the lay and medical evidence.

The Board is cognizant that the record shows that the appellant 
experiences significant neurological symptomatology.  These 
symptoms are not currently rated and are the subject of the 
remand portion of this decision.

Extra Schedular Consideration

The Board has considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the appellant.  In this case, the appellant has alleged 
that his service-connected disabilities adversely affect his 
ability to obtain and maintain employment.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id. The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116. If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board acknowledges that 
the appellant has reported interference with employment secondary 
to his service-connected wrist disorder and that he is currently 
unemployed.  However, the Board also observes that the evidence 
does not establish that the appellant has experienced 
hospitalizations or other severe or unusual impairment due to the 
service-connected disability.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
his service-connected disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.




ORDER

Prior to August 27, 2009, an initial rating in excess of 10 
percent for hypertrophic degenerative joint disease of the left 
carpal tunnel bones and wrist joint is denied.

From August 27, 2009, a disability rating in excess of 30 percent 
for hypertrophic degenerative joint disease of the left carpal 
tunnel bones and wrist joint is denied.


REMAND

The record shows that the appellant has neurological 
symptomatology of the left wrist and hand, to include carpal 
tunnel syndrome.  The record shows that the appellant believes 
that these symptoms are associated with his service-connected 
left wrist disability.  However, the Board observes that a VA 
examination has not been conducted to ascertain whether any 
abnormal neurological symptomatology is proximately due to 
service-connected left wrist disability, or whether the service-
connected left wrist disability aggravates any left wrist and 
hand neurological disorder.

Because there is competent evidence of current abnormal 
neurological pathology, and an indication that this may be 
associated with the appellant's service-connected left wrist 
disability, a VA examination with an opinion is warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold is 
low when considering whether there is an indication that a 
disability or persistent or recurring symptoms of a disability 
may be associated with the Veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the Veteran has 
persistent or recurrent symptoms of disease and (2) indicates 
that those symptoms may be associated with his active military 
service).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   The appellant should be scheduled for VA 
neurological examination of his service-
connected left wrist disability.  All 
abnormal neurological symptomatology should 
be clearly identified in the report of 
examination.  The claims folder should be 
available for review.  The examiner should 
provide an opinion with a complete rationale 
on the following:
(a) Whether any neurological disorder shown 
is proximately due to service-connected 
hypertrophic degenerative joint disease of 
the left carpal tunnel bones and wrist joint; 
and
(b) Whether any neurological disorder shown 
is aggravated by service-connected 
hypertrophic degenerative joint disease of 
the left carpal tunnel bones and wrist joint.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record. If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


